      Case 3:20-cv-00138-DPM-BD Document 44 Filed 10/14/20 Page 1 of 2




                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                            NORTHERN DIVISION

CHARLES H. SIMMONS,
ADC #135731                                                                  PLAINTIFF

V.                          CASE NO. 3:20-CV-138-DPM-BD

RICKY DAVIS, et al.                                                       DEFENDANTS

                                         ORDER

       On September 17, 2020, Defendants moved for summary judgment on all pending

claims, contending that Mr. Simmons failed to fully exhaust his administrative remedies

before filing suit. (Doc. No 32) On October 8, 2020, the Court recommended that

Defendants’ motion be GRANTED, in part. The Court recommended dismissal of all

claims except the deliberate-indifference claim against Defendant Davis. (Doc. No. 42)

       Defendants have now moved for leave to file an amended motion for summary

judgment to address Mr. Simmons’s failure to file a grievance regarding Defendant

Davis’s alleged deliberate indifference to his medical needs. (Doc. No. 43) The motion is

GRANTED. The Clerk is directed to file the attachment to the motion (Doc. No. 43-1) as

Defendant Davis’s supplemental motion for summary judgment.

       Mr. Simmons may file a response opposing Defendant Davis’s motion for

summary judgment if he wishes. To be considered, the response must be filed within 14

days of this Order. In opposing the motion for summary judgment, Mr. Simmons may

attach affidavits that he or others have signed. Because affidavits are sworn statements,

they must be either notarized or declared under penalty of perjury. See 28 U.S.C. § 1746.
      Case 3:20-cv-00138-DPM-BD Document 44 Filed 10/14/20 Page 2 of 2




Unsworn statements will not be considered in deciding the motion for summary

judgment. And to be considered, an affidavit must be based on the personal knowledge of

the person who signs it.

       The motion for summary judgment concerns only whether Mr. Simmons fully

exhausted the grievance process with regard to his deliberate-indifference claim against

Defendant Davis. His response to the motion, therefore, should address only that issue—

that is, whether he exhausted his administrative remedies regarding this claim before May

20, 2020 (the date the complaint was filed) and, if not, whether there was a valid reason

why he did not.

       IT IS SO ORDERED, this 14th day of October, 2020.


                                          ____________________________________
                                          UNITED STATES MAGISTRATE JUDGE




                                             2
